Case 2:20-cv-13220-LVP-EAS ECF No. 1-4, PagelD.25 Filed 12/08/20 Page 1 of 2

Exhibit D
Case 2:20-cv-13220-LVP-EAS ECF No. 1-4, PagelD.26 Filed 12/08/20 Page 2 of 2

Grosse Pointe Shores, MI Code of Ordinances 12/8/20, 12:40 PM

Sec. 40-430. - Violations as nuisance; enforcement; relief.

Any building or structure which is erected, altered or converted, or any use of a premises which, when
begun, violated the terms of this chapter or the ordinance repealed upon enactment of the ordinance
from which this chapter is derived (whichever ordinance was then effective), is declared to be a nuisance.
Upon request of the village, any court having jurisdiction may order such nuisance abated, and the
owner or other person in charge of such building, structure or premises adjudged guilty of maintaining a

nuisance, and may order such other relief as equity and good conscience may require.

(Ord. No. 200, art. 18, 8 1801, 7-7-1997)

State Law reference— Violation nuisance per se, MCL 125.587.

about:blank Page 1 of 1
